Exhibit 10.3.2
(GRAPHIC) [w73888w7388801.gif]

amendment OF Solicitation/modification of contract 1. CONTRACT ID CODE Page 1 of
1 2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQ.
NO. 5. PROJECT NO. (If applicable) 0006 02/17/2009 00001 6. ISSUED BY No Invoice
Information 445 12th St., SW, Washington, DC 20564 CODE 9A. AMENDMENT OF
SOLICITATION NO. 9B. DATED (SEE ITEM 11) 7. ADMINISTERED BY (If other than
Item 6) CODE 8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and
Zip Code) Neustar, Inc. 10A. MODIFICATION OF CONTRACT/ORDER NO. CON07000005 10B.
DATED (SEE ITEM 13) 46000 Center Oak Plaza Sterling, VA 20166 CODE * FACILITY
CODE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The above
numbered solicitation is amended as set forth in Item 14. The hour and date
specified for receipt of Offers is extended, is not extended Offers must
acknowledge receipt of this amendment prior to the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) No
Funding Information 13. THIS ITEM ONLY APPLIES TO MODIFICATION OF
CONTRACTS/ORDERS IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A. B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER (Specify type of
modification and authority) FAR 1.6, “Authority of the Contracting Officer” E.
IMPORTANT: Contractor | X | is not, is required to sign this document and return
copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION
(Organized by UCF section headings, including solicitation/contract subject
matter where feasible.) The purpose of this modification is to accept and
incorporate Change Order Proposal (COP) Numbers 5, 6, and 7. COP #5 serves to
address changes to the Thousand-Block Pooling Administration Guidelines to
assure that over-contaminated blocks are not returned to the Pooling
Administrator. COP #5 is accepted as submitted at a price of $33,837.00. COP #6
serves to address requests from service providers to the National Pooling
Administrator for enhancements to the Pooling Administration System (PAS). COP
#6 is accepted as submitted at a price of $18,188.00. COP #7 serves to adress
changes to the Thousands-Block Pooling Administration Guidelines that will
enable carriers to submit requests for mass modification of block information
for 50 or more records. COP #7 is accepted as submitted at a price of
$14,987.00. Copies of the three (3) COPs are attached. Funding will be via NANP
and will be paid by FCC Billing & Collection Agent, Welch, LLP. Except as
provided herein, all terms and conditions of the document referenced in Item 9A
or 10A, as heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print) 15C. DATE SIGNED 15B.
CONTRACTOR/OFFEROR (Signature of person authorized to sign) 16A. NAME AND TITLE
OF CONTRACTING OFFICER (Type or print) Anthony Wimbush 16B. United States of
America BY /s/ Anthony S. Wimbush (Signature of contracting officer) 16C. DATE
SIGNED 02/17/2009 NSN 7540-01-152-8070 PREVIOUS EDITION UNUSABLE STANDARD FORM
30 (REV 10-83) Prescribed by GSA FAR (48 CFR) 53 243

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w73888w7388802.gif]
National Pooling Administration
Contract #CON07000005 Change
Order Proposal #5
(INC Issue #602 — Checking returned block in the NPAC)
November 21, 2008

      NeuStar, Inc.   46000 Center Oak Plaza
Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #5 — Checking Returned Blocks in NPAC   November 21,
2008

Table of Contents

             
1
  Introduction     3  
2
  Industry Numbering Committee (INC) Issue     4  
3
  Industry Numbering Committee (INC) Resolution     4  
4
  The Proposed Solution     5  
5
  Assumptions and Risks     6  
6
  Cost     6  
7
  Conclusion     6  

      © NeuStar, Inc. 2008   -ii-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #5 — Checking Returned Blocks in NPAC   November 21,
2008

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

      © NeuStar, Inc. 2008   -3-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #5 — Checking Returned Blocks in NPAC   November 21,
2008

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Industry Numbering Committee (INC) Issue
As a result of concerns raised by the industry regarding the increase in
over-contaminated blocks in the industry pool, the PA brought in an issue to
address the situation. The INC issue statement is reproduced below:
INC Issue Statement:
The PA has recently been made aware of a number of returned blocks for which the
contamination level was incorrect on the Part 1A, and the blocks were actually
over 10% contaminated. This has been causing additional work for both the SP who
has been assigned the over-contaminated block, and the PA. Not only must the
correct contamination level be determined, but in many cases the block must be
exchanged for a new block that is not over-contaminated.
3 Industry Numbering Committee (INC) Resolution
On November 7, 2008, the INC placed Issue 602 — Checking Returned Blocks in NPAC
into final closure, with the following language:
Resolution from INC:
The following text changes were made to TBPAG Sections 9.1.5 and 9.2.7:

9.1.5   In cases where the block holder is exiting the market and voluntarily
returns a block indicating that it with is over 10% contamination contaminated
(101 TNs or more), the SP shall state in the remarks field of the Part 1A that
it is exiting the market. The PA shall request an ad hoc report from the NPAC,
generated during off-peak hours, that identifies the SPs and associated
quantities of ported TNs in the returned block. This information shall assist
the PA in re-allocating the block, if TNs ported to other SPs are found within
the NPA-NXX-X block. The PA may use these reports to provide each potential
block holder with the total number of ported TNs it has, number of SPs with
ported TNs, and the total number of ported TNs overall.       If the block being
returned by the SP is over 10% contaminated and the SP does not indicate it is
exiting the market, the PA shall deny the return.   9.2.7   In cases where
pooled blocks are voluntarily returned with over 10% contamination, the SF
mustshall state in the remarks field of the Part 1A that they areit is exiting
the market. the Tthe PA shall request an ad hoc report from NPAC within 7
calendar days

      © NeuStar, Inc. 2008   -4-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #5 — Checking Returned Blocks in NPAC   November 21,
2008

of providing a Part 3 suspend to the block holder. Blocks may only be
voluntarily returned with over 10% contamination when the SP is exiting the
market (see Section 9.1.5).
If the block being returned by the SP is over 10% contaminated and the SP does
not indicate it is exiting the market, the PA shall deny the return.
If the only active or pending LNP ports on the block are intra-service provider
ports (ISPs), the PA shall, within 7 calendar days of receiving the ad hoc
report from the NPAC, process a Part 3 denial. The PA shall provide on the
Part 3 the reason for the denial.
 

***   Unedited text omitted from 9.2.7

4 The Proposed Solution
The National Pooling Administrator has determined that the amendments to the
TBPAG will affect the day-to-day pooling operations and the Pooling
Administration System (PAS). The PA will now be required to check the porting
information in the NPAC for all block returns. This will necessitate internal
changes to PAS relating to how the PA processes block returns. As a result of
our assessment, we developed the following proposed solution to address the
changes that the INC recommended, in a cost-effective and efficient manner.
All returned blocks will be suspended until the weekly report is received from
the NPAC showing the contamination level of those blocks. Based upon the content
of the report, the individual pooling administrators will determine if the block
return request can be approved, if it should be denied, or if an email needs to
be sent to the SPs that have ported TNs out of the block(s) advising them that
the block is being returned and asking them to take assignment of the block. PAS
will track whether an email has been sent and the types of emails that have been
sent, and will also automatically update the block contamination information at
the time the PA approves the block return.
After the changes have been implemented in PAS, the PA will perform another
manual one-time scrub of all available blocks in PAS by comparing the data
against the NPAC database to determine the correct contamination status of each
available block.2 Based on the findings, the PA will contact each related
service provider where it is determined that there is a discrepancy between PAS
and NPAC andas well as for any blocks that are a returned block is
over-contaminated, perform the work necessary to re-allocate those blocks, and
make the appropriate updates in PAS.
User manuals will be updated as appropriate.
 

2   The PA performed such a one-times scrub in June 2006, as discussed in Change
Order 41 LNPA WG 24 and CO/NXX Issue #364 — “Modfiication to Procedures for Code
Holder/LERG Assignee Exit” in the previous contract.

      © NeuStar, Inc. 2008   -5-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #5 — Checking Returned Blocks in NPAC   November 21,
2008

5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
Assumptions:
1 Both the INC and the NOWG agree that the block contamination levels in PAS and
the NPAC should be cross-referenced in conjunction with the other activities
identified in this Change Order proposal, to assure that the information in PAS
is accurate.
2. This proposed solution will alter the way we process block returns, and will
also impact our day-to-day operations because it will take a significant amount
of staff time to: (1) do the initial comparison of the NPAC and PAS data
regarding block contamination levels, (2) send notifications to the appropriate
service providers to clarify discrepancies and request re-allocation, and
(3) administer the responses from the industry to actually get the block status
updated or re-assigned. Because of staffing constraints under this contract, we
anticipate that the process will take longer than the first NPAC scrub,
conducted in 2006.
This change order affects both the system and our day-to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$33,837.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © NeuStar, Inc. 2008   -6-

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w73888w7388802.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #6
(User-Proposed Enhancements to PAS)
December 18, 2008
      

NeuStar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #6 — User Enhancements to PAS   December 18, 2008

Table of Contents

           
1
  Introduction     3
2
  Users’ Proposed Enhancements     3
3
  The Proposed Solution     4
4
  Assumptions and Risks     5
5
  Cost     5
6
  Conclusion     5

  © NeuStar, Inc. 2008   -ii-

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #6 — User Enhancements to PAS   December 18, 2008

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007.
2 Users’ Proposed Enhancements
Users of the Pooling Administration System (PAS) sometimes suggest changes to
either our administrative process or to PAS. This change order consists of
several requests from both service provider users of PAS and NOWG members to
enhance the functionalities of PAS. The following four (4) items describe the
enhancements that the users are requesting:

  1.   Service provider users and service provider consultant users have the
capability in PAS to save their new block requests for a period of 30 calendar
days. After 30 calendar days, PAS automatically purges the previously saved
request. It has been requested that the users also have the ability to delete
their previously saved requests in PAS prior to this 30-day timeframe.     2.  
Service providers need to know if the blocks they have been assigned are from
codes that are also assigned to the same OCN and same switch of the block. To
determine this information today, they must go to the Part 1B form in PAS. To
assist the user, it has been requested that this information also be provided in
the Part 3 response for new block assignments.     3.   Service provider users
and service provider consultant users may enter only one switch on the
Part 1/Part 1A screens in PAS today. However, the users have indicated that they
have a need to enter multiple switches on new block requests and new code
requests. It has been requested that PAS be modified to allow for multiple
switches to be entered for new block requests and new code requests.     4.  
Service provider users and service provider consultant users occasionally have
the need to withdraw a request that they have submitted in PAS. Today, they can
do this only by contacting the PA. It has been requested that the capability to
withdraw a request be provided to the user in PAS.

 

1   FCC Contract Number CON07000005

  © NeuStar, Inc. 2008   -3-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #6 — User Enhancements to PAS   December 18, 2008

3 The Proposed Solution
The National Pooling Administrator has reviewed the users’ proposals from both
their operational and technical perspectives. As a result of our assessment, we
propose the following cost-effective and efficient solutions to address the
changes that the users requested.

  1.   The Saved Block Request List in PAS will be modified to add a checkbox to
allow the user to delete a previously saved new block request.     2.   When the
PA processes and approves a request for a new block, PAS will verify whether the
OCN and switch for the block are the same as the OCN and switch for the code. If
the OCN and switch for the block match the OCN and switch for the code, then PAS
will add standard language to the remarks section of the Part 3 form to notify
the user.     3.   PAS will be modified:

  a.   to allow the user to enter multiple switches on one request when the user
is requesting multiple blocks or a new code (full NXX for LRN or full NXX for
pool replenishment);     b.   to allow the user to view the multiple switches on
the viewable Part 1/Part 1A forms; and     c.   to allow the user to view the
multiple switches on the Part 3 viewable screen, and have the multiple switches
information on the Part 3 response.

  4.   PAS will be modified to allow a user to withdraw a pending request in
PAS. This can be accomplished only if the PA has not processed the request. PAS
will verify that the request has not been processed, that the tracking number is
valid, and that the user is authorized to withdraw the request. If all criteria
are met, PAS will automatically create a Part 3 withdrawal, and will remove the
work item from the PA’s work item list.

The user manuals will be updated as appropriate and user training will be
conducted on the changes.

      © NeuStar, Inc. 2008   -4-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #6 — User Enhancements to PAS   December 18, 2008

4 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to implement these changes to the PAS will be
$18,188.00.
6 Conclusion
This change order proposal presents viable solutions that address the requests
made by users of PAS and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © NeuStar, Inc. 2008   -5-

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w73888w7388802.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #7
(INC Issue #592 — Changes to the TBPAG and COCAG for Mass
Update Modifications)
January 10, 2009

      NeuStar, Inc.   46000 Center Oak Plaza
Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

Table of Contents

             
1
  Introduction     3  
2
  Industry Numbering Committee (INC) Issue     4  
3
  Industry Numbering Committee (INC) Resolution     4  
4
  The Proposed Solution     7  
5
  Assumptions and Risks     8  
6
  Cost     8  
7
  Conclusion     8  

      © NeuStar, Inc. 2009   -ii-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
           2.5.4 Modifications of Guidelines

    The PA shall participate in the development and modification of guidelines
and procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.       The PA
shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

    When the INC places any changes to its guidelines in final closure, the PA
shall submit an assessment regarding the impact of scope of work, time and costs
to the INC, the NANC and the FCC within 15 calendar days. The PA shall post
changes in procedures on its web site prior to the change taking effect.      
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

    The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and

 

1   FCC Contract Number CON07000005

      © NeuStar, Inc. 2009   -3-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

    systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.

2 Issue Statement
To facilitate customer convenience during the initial national pooling contract,
the Pooling Administrator pro-actively developed a process to enable service
providers to use an Excel spreadsheet to submit large numbers of records that
required modifications. The process necessitated manual involvement at the
system engineering level. The mass modify process was not required by the
contract or the industry guidelines, but decreased the number of manual entries
that any service provider had to perform when, for example, making large numbers
of OCN or switch/POI changes. The Pooling Administrator’s process applied when
carriers were modifying more than 100 records.
In recent months, service providers indicated a desire to submit mass
modifications of less than 100 records. As a result, an issue was brought to the
Industry Numbering Committee (INC) to address the situation. The INC issue
statement is reproduced below:
          INC Issue Statement:

    When SP’s have to modify multiple LRN’s, switching or tandem information at
one time, each individual record has to be updated separately. Allowing mass
modifications on multiple records will decrease the amount of manual work on the
SP and also reduce the chances for entering incorrect information.

3 Industry Numbering Committee (INC) Resolution
On January 2, 2009, the INC placed Issue 592— Changes to the TBPAG and COCAG for
Mass Update Modifications into final closure, with the following language:
Resolution from INC:
 
The following changes were made to the TBPAG and COCAG:
TBPAG Sections 4.1 and 8.5.1:
           4.1 Code Holder Responsibilities

    A Central Office (CO) Code Holder is an assignee of an NXX code which was
allocated by the CO Code Administrator. When an NXX Code becomes pooled, the
Code Holder becomes the LERG Assignee.

  a)   identify eligible thousands-blocks for donation to the industry inventory
pool upon initial establishment of the industry inventory pool pursuant to
Section 7.2.5;

      © NeuStar, Inc. 2009   -4-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

  b)   make required updates to BIRRDS with the switch information as
appropriate (i.e., ongoing switching entity/POI changes) after creation of the
Block Code record (BCD), for their assigned thousands-blocks within pooled NXX
codes (See Section 8.5.2) and;     c)   submit changes or disconnects for pooled
NXXs to the PA. Changes or disconnects for non-pooled NXXs in a pooling rate
center should be sent to NANPA, unless the PA received the original request for
the non-pooled NXX.     d)   If there are 50 or more codes that need
modifications on intra-company OCN changes, switching entity/POI changes, or
tandem modifications, a mass modification spreadsheet can be sent to NANPA.
Contact NANPA for the most recent spreadsheet.     e)   confirm, prior to
donating the thousands-block to the industry inventory pool, that:

  1)   all unavailable TNs within contaminated thousands-blocks have been
intra-service provider ported;     2)   the associated NPA/NXX is currently
available for call routing, is flagged as LNP capable in the LERG Routing Guide
and the NPAC, and the NPA-NXX query triggers are applied in all switches and
reflected in the appropriate network databases (e.g., STP routing tables);    
3)   the NXX-assigned switch is currently LNP-capable and will process
terminating traffic appropriately; and     4)   interconnection facilities have
been established between the NXX- assigned switch and other interconnecting
networks.

  f)   become a LERG Assignee at the Block Donation Date (see Section 7.1).

    An entire NXX code dedicated for a single customer’s use may be classified
as a non-pooled code at the discretion of the SP. The SP will be considered the
CO Code Holder by leaving the pool indicator field blank in Section 1.5 of the
CO Code Part 1. In addition, the SP should write “Non-pooled code for dedicated
customer” in Section 1.7 of the Part 1.

8.5   Ongoing Administration of Allocated Thousands-Blocks and Notification of
LERG Routing Guide Changes   8.5.1   The information associated with a
thousands-block assignment or thousands-block(s) being retained may change over
time. The PA must be notified of an OCN, Switch ID or Block Effective Date
change for thousand-blocks which have already been assigned. The requested
changes should be submitted via the Thousands-Block Application Forms, Part 1A,
and when necessary, the Part 1B. For data integrity reasons, the PA must be
informed of these types of changes to

      © NeuStar, Inc. 2009   -5-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

    ensure that the record of the entity responsible for the thousands-block and
the data associated with the thousands-block is accurate.       If there are 50
or more blocks that need to be modified for intra-company OCN changes, switching
entity/POI changes, or Part 1B modifications, a mass modification spreadsheet
can be sent to the PA. Contact the PA for the most recent spreadsheet.      
Note: Mass modifications only update data in PAS. SPs are responsible for all
updates to BIRRDS, NPAC and any other affected systems or databases.

COCAG:
           6.3.1 Information Changes

    The information associated with a code assignment may change over time. Such
changes may occur, for example, because of the transfer of a code to a different
company. The CO Code Administrator must be notified of any changes to the
information in Part 1 of the CO Code (NXX) Assignment Request Form. This
includes changes such as, but not limited to, the tandem homing arrangement,
OCN, switching entity/POI and rate center. For OCN changes due to
merger/acquisition, the SP must so state on the Part 1 form. If the applicant is
requesting multiple changes, the applicant should indicate all requested changes
in Section l.4 of the Part 1 form.       SPs that change the rate center for a
previously assigned NXX that has not been activated shall be required to first
demonstrate the need for the NXX in the new rate center. For this change, SPs
must first supply a new CO Code Assignment Months to Exhaust Certification
Worksheet — TN Level to the CO Code Administrator prior to making any changes to
BIRRDS for the affected NXX code. Accordingly, the CO Code Administrator(s) must
be informed of these changes to ensure that an accurate record of the code
holder/ LERG Routing Guide assignee responsible for the code and the data
associated with the code is maintained so as not to jeopardize data integrity.
The CO Code Administrator shall verify the retention of the NXX codes using the
Months to Exhaust Certification Worksheet — TN Level prior to changes being made
to the rate center in the TRA databases.       If there are 50 or more codes
that need modifications on intra-company OCN changes, switching entity/POI
changes, or tandem modifications, a mass modification spreadsheet can be sent to
NANPA. Contact NANPA for the most recent spreadsheet.       Note: Mass
modifications only update data in NAS. SPs are responsible for all updates to
BIRRDS, NPAC and any other affected systems or databases.

      © NeuStar, Inc. 2009   -6-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

    SPs that wish to move CO codes from one rate center to another must submit a
Part 1 to the CO Code Administrator. Upon receipt of the Part 1 for an NXX that
has been activated, the CO Code Administrator will request that the NPAC produce
an ad hoc report, generated during off-peak hours, that identifies the SPs and
associated quantities of ported TNs or pending ports within the code(s). The CO
Code Administrator will not request an ad hoc report if the SP is requesting a
rate center change for a code that has not reached its LERG Routing Guide
effective date.       If the report shows that there are ported TNs or pending
ports, then the CO Code Administrator will issue a Part 3 Denial to the
applicant. If the report shows that there are no ported TNs or pending ports,
then the CO Code Administrator will issue a Part 3 Acceptance to the applicant
with instructions to the Applicant to immediately remove the NXX from the NPAC
to ensure that no porting occurs between the time the ad hoc report was produced
and the effective date of the rate center change. On the effective date of the
rate center change, the Applicant must immediately add the NXX to the NPAC to
ensure that porting can resume.

4 The Proposed Solution
The National Pooling Administrator has determined that the amendments to the
TBPAG will affect the Pooling Administration System (PAS).
The minimum number of records that can be submitted as a mass modify has been
dropped from 100 modifications to 50 modifications. Also, as a result of the
changes made to the guidelines, the PA will now need to accept mass
modifications for Part 1B modifications
The current Excel spreadsheet used for mass modifies will be augmented to
include all Part 1B fields. For any mass modifications to the fields on the
Part 1B form, the information will be updated only in the PAS database and the
Part 1B form will not be sent to the NPAC. Since these mass modify submissions
will only update PAS, updates to BIRRDS, NPAC, or any other affected system or
database are the responsibility of the service provider. Therefore, the PA is
adding a disclaimer statement both to the mass modification spreadsheet and to
the remarks section of the Part 3 form, to ensure that users understand that the
only database being updated is PAS.
A new tool will be added to PAS to allow the PA to upload the spreadsheets into
the system automatically.
Mass modifications for non-pooled and pooled codes will continue to go directly
to NANPA; however since both pooled and non-pooled code information is
maintained in PAS, a new tool will be added to PAS to allow the PA to update the
PAS code table after the mass modification is processed successfully in NAS.
User manuals will be updated as appropriate.

      © NeuStar, Inc. 2009   -7-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #7 — Changes to the TBPAG and COGAG for Mass Mods
  January 10, 2009

5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
Assumptions:

  1.   The decrease in the minimum number of records permitted under the mass
modify process will increase the number of mass modifies that are submitted.    
2.   This will impact our day-to-day operations, in that any errors in the mass
modify spreadsheets require research on the part of the pooling administrators.

6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to conform to the changes to the TBPAG will be
$14,987.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

      © NeuStar, Inc. 2009   -8-

 